UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 20-2041


RANDY DINGLE,

                  Plaintiff - Appellant,

            v.

TALMAGE S. BAGGETT, Judge; ELLEN B. HANCOX, Trial Clerk Administrator;
RONNIE MONROE MITCHELL, Attorney; MICKEY LOCKLEAR, Deputy;
OFFICER MORRISON; WALDEN; CLAVION MORNING, Deputy Sgt.;
WILLIAM DANCY, Security Guard; JOE UTLEY, Administrator - Tax Office;
TIMOTHY J. PETERKIN, Attorney; ENNIS W. WRIGHT, Sheriff; DEPUTY
SHERIFF MURPHY, Deputy; TARDRA ADAMS, Chief Jailer - CC Detention
Center; BRENDA ENGLIS, Capt. Deputy Jailer - CC Detention Center; NICHOLE
HOKING, Capt. Deputy Jailer Adm. - CC Detention Center; DON WILLIAM, Capt.
Deputy Jailer - CC Detention Center; JESSICA BOON, Jail Admin. CC Detention
Center; T. COOPER, Deputy - CC Detention Center; PATRICIA ELLEN WATSON
DINGLE, Individual; NATASHIA DINGLE, Individual; TORRY JESSUP, DMV
Administrator Commission; ADDIE LEE SMALLWOOD, Individual; LARRY
FREEMAN, Individual; JOSEPH NEWTON CALLAWAY, II; ALONZO
DINGLE, Individual; JACQUELYN FAYE CARTER, Individual; W. R. DARDEN,
Magistrate; MEGAN CHAVIS, Clerk-Deputy CSC; BRUCE BULLOCK, Long
Branch/Southeastern Home Sale; WILLIAM R. WEST, JR., District Attorney,
unknown Bill West; GINA V. HAWKINS; JEANNETTE M. COUNCIL, Chair-
County Commission; W. MARSHALL FAIRCLOTH, Vice Chair - Cumberland Co.
Commissioner; GLENN C. ADAMS, Board of Commissioners; MICHAEL C.
BOOSE, Board of Commissioners; CHARLES EVANS, Board of Commissioners;
JIMMY KEEFE, Board of Commissioners; LARRY LANCASTER, Board of
Commissioners; MICHAEL B. STEIN, Attorney - Hutchens Law; SERGEANT
MANNING, Sheriff Deputy; JOHN HOLLEY, Sheriff; CARL WALL, SBI Agent;
EARL MOOSE BUTLER, Retired Sheriff; MARK ROWDEN, Pastor; JOSEPH A.
BLEDSOE, III, Trustee; LEE WARREN, Register of Deeds; R. GREGG
EDWARDS, Attorney; WILLIAM ROB LEWIS, Judge; MERYL CARTER
MAYNOR, Individual; MAYNOR CONNELL, Coach - Individual; TIM
MANNING, Sheriff; LINWOOD EDWARDS, Individual; JOHNNIE MACK
SPIVEY; JAMES EDWARD SPIVEY; JEFFERY JEROME SPIVEY; FRANCIS
KEITH SPIVEY; LINWOOD JAMES, Pastor; OLLIE HOPKINS; ARLEATHIA
CROSS; DENNIS PETERSON, Major - Sheriff's Dept.; BENJAMIN JAMES,
Coach; JASON L. HARRELL, Aent - Sheriff; DONALD MELVIN; EUGENE
BENJAMIN CARTER; TERRY RAY, Major; PETER ELLISON DINGLE, Retired;
ELIZABETH JAMES KILGORE; MAXIN DENISE MELVIN; DARREN R.
WHITEHURST; DAVID E. MOORE, JR.; STEPHEN C. STOKES; RICHARD
JENKINS; HUBERT PETERKIN, Sheriff; BILL BUTLER, FBI Head Agent;
DANICA LAWSON DINGLE, Individual,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-cv-00425-D)


Submitted: August 31, 2021                                  Decided: September 28, 2021


Before NIEMEYER and DIAZ, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randy Dingle, Appellant Pro Se. Rudy E. Renfer, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina; Ronnie
Monroe Mitchell, CUMBERLAND COUNTY SHERIFF’S OFFICE, Fayetteville, North
Carolina; Christopher John Derrenbacher, LEWIS BRISBOIS BISGAARD & SMITH,
Raleigh, North Carolina; Robert Alford Hasty, Jr., Assistant County Attorney,
CUMBERLAND COUNTY ATTORNEY’S OFFICE, Fayetteville, North Carolina; John
W. Congleton, Assistant Attorney General, Bryan Grant Nichols, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Michael Rose Whyte, CITY OF
FAYETTEVILLE, Fayetteville, North Carolina; Brian Florencio Castro, Raleigh, North
Carolina, Bradley O. Wood, WOMBLE BOND DICKINSON (US) LLP, Winston-Salem,
North Carolina; Joseph A. Bledsoe, III, CHAPTER 13 TRUSTEE, New Bern, North
Carolina; Steven Andrew Bader, CRANFILL SUMNER, LLP, Raleigh, North Carolina;
Kyle Abraham Smalling, CAPITAL CITY LAW, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.

                                            2
PER CURIAM:

      Randy Dingle appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on Dingle’s complaint arising from allegations

concerning the forfeiture and sale of his mobile home and his eviction. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Dingle v. Baggett, No. 5:19-cv-00425-D (E.D.N.C. Sept. 1, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           3